El Juez Asociado Señor Córdova
emitió la opinión del tribunal.
Cuando la demandante en un caso de desaliueio por taita de pago del canon de arrendamiento se disponía a ejecutar la sentencia que a su favor dictara la corte municipal, el deman-dado, sin notificar a la demandante, consignó en corte el im-porte de los cánones adeudados, más $15 para cubrir las cos-tas y honorarios de abogado de la demandante, y solicitó de la corte dejara sin efecto la sentencia, fundando su solicitud en el artículo 628 del Código de Enjuiciamiento Civil, se-gún enmendado, que en lo pertinente lee así;
"Artículo 628. — Cuando la demanda se funde en falta de pago del canon o precio convenido en un contrato, no se admitirá ai de-mandado otra prueba que la del recibo o cualquier otro documento en que conste haberse verificado el pago; Disponiéndose, que si el demandado, en cualquier estado del procedimiento, hiciere efectivos los cánones adeudados con las costas y honorarios de abogado que fije *33el tribunal, éste dictará resolución dejando sin efecto el procedi-miento o la sentencia dictada.”
lia corte municipal, sin oír a la demandante, dejó sin efecto la sentencia. La demandante solicitó la reconsideración por entender que era tardía la consignación, por no habérmele no-tificado, por montar las costas a $3.25 y haberlas estimado el demandado en $5, y porque el demandado no canceló los se-llos ele rentas internas correspondientes a su moción de .con-signación, que constituía su primera comparecencia. Se opuso el demandado, y celebrada la vista, ratificó la corte municipal su resolución anterior, concediendo permiso al de-mandado para cancelar entonces los sellos de rentas internas correspondientes a su comparecencia, atendiendo aparente-mente a la alegación del demandado de’que había acompañado los sellos originalmente, pero el secretario de la corte le ha-bía informado eran innecesarios.
Recurrió entonces la demandante a la corte de distrito en solicitud dq' certiorari, basada en los mismos fundamentos de su moción de reconsideración ante la corte municipal, y el fundamento adicional de que la corte municipal no había fi-jado el importe de las costas y honorarios de abogado que de-bía pagar el demandado, siendo éste un requisito esencial, de acuerdo con el estatuto que hemos copiado, al remedio que invocó y obtuvo el demandado. La corto de distrito anuló la actuación de la corte municipal por este último fundamento, y el demandado apela do la sentencia de la corte de distrito.
 Estamos conformes con la corte de distrito en que no procede el dejar sin efecto la sentencia de desahucio, en los casos que prescribo el artículo 62o del Código de Enjuiciamiento Civil, hasta tanto no fije La corte el importe de las. costas y honorarios que debe satisfacer el demandado. En lo que no estamos conformes con la corle de distrito es en su conclusión de que la corte municipal no fijó el importe de las costas y honorarios. El demandado consignó $5 pura costas, y $10 para honorarios. .La corle municipal erró enton-*34ces al aceptar ocas sumas y suspender lá sentencia sin oír a la otra parte. Pero posteriormente, la otra parte tuvo plena oportunidad de sor oída, en relación con su moción de recon-sideración. No impugnó la suficiencia de ios $10 consigna-dos para honorarios. Sí impugnó la suficiencia- ele los $5 consignados para cubrir las costas. La corle municipal, al dictar su resolución ratificando su actuación anterior, luego -de haber oído a las partes, necesariamente resolvió que la ■suma consignada para cubrir las costas y honorarios era su-ficiente. En esa forma fijó la suma que debía pagar el de-mandado por ecus conceptos, tan efectiva y claramente como si hubiese dictado una orden especial fijando las costas en $5 y los honorarios en $10.
Los otros fundamentos aducidos por-'la demandante apelada en su solicitud de certiorari ante la corte apelada tampoco son válidos. La moción del demandado consignando los cánones adeudados, las cosías y honorarios, y solicitando se dejase sin efecto la sentencia, no ruó tardía; Es cierto que la sentencia era ya firme cuando el demandado hizo su consignación, pero el artículo 020 del Código de Enjuiciamiento Civil dispone que el remedio que invocó el demandado "puede utilizarse ^en cualquier estado del procedimiento ”, 'y expresamente faculta a la corte para dejar sin efecto la sentencia dictada. Nos parece evidente, por lo tanto, que el remedio puede invocarse en cualquier momento antes de que m ponga punto final al procedimiento con la ejecución de la sentencia.
El error cometido por la corle municipal al aceptar la consignación hecha por el demandado, y dejar sin efecto la sentencia, sin oír a la otra parte, quedó subsanado al oírse posteriormeuie a 3a demandante, en moción de reconsideración, y dictarse una nueva orden ratificando la anterior.
Y p.or último, la ausencia de sellos de rentas iníovnfvi en la moción del demandado haciendo la consignación y solicitando se dejara sin efecto la sentencia, quedó, subsanada, aparentemente, por la cancelación de los sellos al ratificar la *35'corto municipal cu or&an r.iúeiior y brindar tú demandado la oportunidad de cancelar los nolJoa. Véase Cintrón v. Yabucoa Sugar Co., 53 D.P.R. 402, y Salas v. Baquero, 47 D.P.R. 103. Decimon “aparentemente” porque no nu.'go de loo autos si se cancelaron o no los sollos de contal ruidad con la orden do la corto nrauiclpal. Tero debomoe asumir'a tie se cancelaron, ya que ni arde la corte de dis¿rito ni ante esta Corte lia sostenido la demandan to apelada lo contrario.

Por los ■fundamentos expuestos debe revocarse la senten-cia a-peludu y en su lugar dictarse otra anulando el auto de certiorari expedido por la corte apelada.